United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 20-3005
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                                     Paula Cole

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
                 for the Northern District of Iowa - Cedar Rapids
                                  ____________

                           Submitted: February 10, 2021
                             Filed: February 16, 2021
                                  [Unpublished]
                                  ____________

Before LOKEN, COLLOTON, and KOBES, Circuit Judges.
                          ____________

PER CURIAM.

     Paula Cole appeals after she pleaded guilty to perjury and the district court1
imposed a sentence that varied downward from the advisory sentencing guideline

      1
       The Honorable C.J. Williams, United States District Judge for the Northern
District of Iowa.
range. Her counsel has moved to withdraw and has filed a brief under Anders v.
California, 386 U.S. 738 (1967), challenging the four-month prison sentence and
four-month home detention as unreasonable.

       Having reviewed the record under a deferential abuse-of-discretion standard
of review, see Gall v. United States, 552 U.S. 38, 41 (2007), we conclude that the
district court did not impose an unreasonable sentence. The court properly
considered the factors set forth in 18 U.S.C. § 3553(a), and there is no indication that
the court overlooked a relevant factor, gave significant weight to an improper or
irrelevant factor, or committed a clear error of judgment in weighing relevant factors.
See United States v. Feemster, 572 F.3d 455, 461-62 (8th Cir. 2009) (en banc); see
also United States v. Dunn, 928 F.3d 688, 694 (8th Cir. 2019); United States v.
Lazarski, 560 F.3d 731, 733 (8th Cir. 2009). Furthermore, we have independently
reviewed the record under Penson v. Ohio, 488 U.S. 75 (1988), and have found no
nonfrivolous issues for appeal.

     Accordingly, we grant counsel’s motion to withdraw, and we affirm the
judgment.
                   ______________________________




                                          -2-